*492OPINION.
Aiutndell :
The petitioner advanced a total, as shown by his accounts, of $6,826.72 on behalf of the Pine Swamp Big Vein Coal Co. For a part of those advances the company issued bonds to the petitioner. In making the advances the petitioner relied upon the promoter Coates for the successful promotion of the venture. Coates furnished favorable reports concerning the company until in 1920 when the petitioner learned for the first time that the company, as he put it, was “wiped out.” At that time he ascertained the debt of the company to be worthless and charged the amount of the advances off his books. Although the company was dissolved in 1917 the petitioner was unaware of that fact. The petitioner is entitled to a deduction as a bad debt for the year 1920 of $6,315.57, the amount he claims. At the hearing counsel for the petitioner waived all claim for a deduction in excess of that amount. We; therefore, express no opinion as to whether the advances in excess of the amount claimed are deductible.

Judgment will be entered on 15 days’ notice, wider Rule 50.